Citation Nr: 0423380	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for reflux disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In that rating decision, the RO denied 
service connection for hepatitis C and reflux disease.  The 
veteran timely perfected an appeal of these determinations to 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Shortly after being notified of the time and the place of his 
Travel Board hearing, the veteran indicated, in a statement 
dated on March 22, 2004, that he was unable to attend the 
hearing.  He also requested that such be rescheduled.  This 
statement was not associated with the claims file but was 
recently sent to the Board, from the RO, in July 2004.  Given 
the veteran's continued desire for a Travel Board hearing, 
this case must now be remanded so that a hearing may be 
scheduled. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should re-schedule, at the 
earliest available opportunity, a Board 
hearing, at the RO, for the veteran and 
any witnesses.  A copy of the notice to 
report for the hearing should be sent to 
him, with a copy to his representative.  
Any failure of the veteran to report for 
the hearing should be clearly documented 
for the record.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


